Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received December 10, 2021. Claims 1, 4-6, 9 and 13-15 have been amended. Claims 2-3 have been canceled. Therefore, claims 1, 4-15 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112 second paragraph, rejections set forth in the previous office action dated August 10, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 14 and 15 are directed to a communication method, system and computer program for providing information indicative of concentration of allergens in the environment and recording information relating to the detected symptom. The claim(s) recite(s) recording information relating to detection of a respiratory difficulty symptom in a person, said recording comprising receiving from said person, at least one subjective information relating to said detected respiratory difficulty symptom and automatically generating at least one objective information relating to said detected respiratory difficulty symptom; b) sharing at least part of said information relating to said detected respiratory difficulty symptom; and c) receiving said shared at least part of said information relating to said 
The limitations of recording information relating to detection of a respiratory difficulty symptom in a person, said recording comprising receiving from said person, at least one subjective information relating to said detected respiratory difficulty symptom and automatically generating at least one objective information relating to said detected respiratory difficulty symptom; b) sharing at least part of said information relating to said detected respiratory difficulty symptom; and c) receiving said shared at least part of said information relating to said detected respiratory difficulty symptom and displaying said shared at least part of said information relating to said detected respiratory difficulty symptom on a map, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Mental Process concepts performed in the human mind (including an observation, evaluation, judgment, opinion), but for the recitation of generic computer components. That is, other than reciting “memory, mobile device, GUI, server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “mobile device” language, “recording” in the context of this claim encompasses the user manually retrieving patient information relating to detection of a respiratory difficulty symptom in a person. Similarly, the sharing at least part of said information relating to said detected respiratory difficulty symptom, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “memory, mobile device, GUI, server” to perform all of the recording information relating to detection of a respiratory difficulty symptom in a person, said recording comprising receiving from said person, at least one subjective information relating to said detected respiratory difficulty symptom and automatically generating at least one objective information relating to said detected respiratory difficulty symptom; b) sharing at least part of said information relating to said detected respiratory difficulty symptom; and c) receiving said shared at least part of said information 
Claim 1 has additional limitations (i.e., mobile device, GUI, server). Claim 14 has additional limitations (i.e., mobile device, GUI, server). Claim 15 has additional limitations (i.e., memory, mobile device, GUI, server). Looking to the specification, these components are described at a high level of generality (¶ 51; the mobile devices are smartphones or tablets provided with mobile radio connectivity.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage (e.g. record, memory)]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 4-13 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the 
Claims 1 and 4-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20150242586 A1 to Kagen in view of Pub. No.: US 20160284038 A1 to Johnson in view of Patent No.: 6,231,519 B1 to Blants et al.

As per Claim 1, Kagen teaches a method for providing information indicative of concentration of at least one allergen in the environment, said method comprising (see Kagen paragraph 73; wherein the user sharing via e.g. his social media account his display providing information indicative of concentration of at least one allergen in the environment): 
a) recording on a mobile device information relating to detection of a  ..... symptom in a person, said recording comprising receiving from said person, via a graphical interface of said mobile device, subjective information relating to said detected  ..... symptom including an indication of a probable cause of said detected  ..... symptom and an indication of a severity of said detected  ..... symptom and automatically generating objective information relating to said detected  ..... symptom including a place 
c) at a further mobile device, receiving from server at least part of said information relating to said detected  ..... symptom and displaying said shared at least part of said information relating to said detected  ..... symptom on a map shown by a display of said further mobile device (see Kagen paragraph 73; wherein the user sharing via e.g. his social media account his display providing information indicative of concentration of at least one allergen in the environment; said display shared by the user can also comprise the map in Figure 5a).
Kagen fails to explicitly teach:
-- respiratory difficulty;
b) sharing on a sharing server at least part of said information relating to said detected  ..... symptom and recorded on said mobile device including said place where said symptom was detected, said date at which said symptom was detected, said time at which said symptom was detected, and said indication of said probable cause of said detected  ..... symptom. 
Johnson teaches a person can provide information about the occupants of a shelter to the central server. For instance, one or more of the people 104a, 104b may be equipped with a respective computing device 107a, 107b (e.g., a mobile telephone, a tablet, a wearable computing device such as a smart watch or glasses, or another type of mobile device) that the person 104 can use to report status information to the central server 100, such as an identifier (e.g., a name or location), the person's health status or the health status of other people 104 in the shelter 106 (e.g., whether he/she or another person is experiencing chest pain or breathing difficulties, whether he/she or another person is injured, or another type of health status) or other status information (see Johnson paragraph 69).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Johnson within the systems/methods as taught by reference Kagen with the motivation of providing a system allowing a user to provide basic information to a publicly-accessible service, thereby allowing the information to be 
Kagen and Johnson fail to explicitly teach:
b) sharing on a sharing server at least part of said information relating to said detected  ..... symptom and recorded on said mobile device including said place where said symptom was detected, said date at which said symptom was detected, said time at which said symptom was detected, and said indication of said probable cause of said detected  ..... symptom. 
Blants et al. teaches  a system for providing air quality analysis to a user of a mobile communication tool, comprising a means for measuring from the user predetermined physiological and dynamic parameters associated with a user; a two way mobile data communication tool for transmitting physiological and dynamic parameters associated with the user using a communication network; a server, coupled to the communication network, for receiving the physiological and dynamic parameters and developing a database for providing feedback including advisory information to the user on the air quality based on the predetermined physiological and dynamic parameters associated with the user measured from the user (see Col 2||56-64 and Claim 18).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Blants et al. with the systems/methods as taught by references Kagen and Johnson with the motivation of providing a system that uses a mobile two-way communication tool to facilitate air quality analysis based on human reactions and clustering methods, thereby providing information to these patients about the air quality in mapped out environments (see Blants et al. Col 2||39-42).

As per Claim 4, Kagen, Johnson and Blants et al. teach the method according to claim 1, wherein step a) also comprises locally storing said objective information and said subjective information relating to said detected respiratory difficulty symptom on said mobile device (see Kagen paragraphs 11-12 and 73, Claim 1 and Figures 2-4; a method of presenting real-time health information is described, the method comprising: administering by a user interface associated with a mobile device a virtual questionnaire; automatically by a processor associated with the mobile device determining an instantaneous user health 
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 5, Kagen, Johnson and Blants et al. teach the method according to claim 1, wherein step b) comprises extracting signaling information relating to said detected respiratory difficulty symptom from said objective information and said subjective information and transmitting said signaling information to said sharing server via a mobile radio network (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; In the particular interface 500 illustrated in FIG. 5B, overlay 503b may additionally or alternatively comprise an animated vector map created and developed by application 110, such as a wind map, that may also be used as a background for an overlay of other pollen, mold spore, weather, and environmental data.  In this example, each particle in the animated system is assigned a color based upon a reference table obtained from a second set of environmental data (specifically, allergen data), as described in more detail below.  The particles constituting animated overlay 503b may be colorized to reflect the relative risks of experiencing said medical conditions; for example, white for absent, green for low, yellow for moderate, orange for high, and red for very high.  Additionally or alternatively, the particles constituting animated overlay 503b may be colorized to reflect severity or concentration of one or more of pollen, mold spore, weather, and environmental data.  For example, each color may correspond to a particular range of pollen concentration.). 
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

determining a location stamp from a location determination circuit associated with the mobile device, determining a timestamp from a clock associated with the mobile device, determining a severity score from a user input at the user interface, and storing the instantaneous user health status in a data store associated with the mobile device.)
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 7, Kagen, Johnson and Blants et al. teach the method according to claim 6, wherein at step b) said signaling information also comprises said indication of the severity of said detected respiratory difficulty symptom  (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; administering by a user interface associated with a mobile device a virtual questionnaire;  automatically by a processor associated with the mobile device determining an instantaneous user health status in response to the virtual questionnaire;  and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence, wherein determining the instantaneous user health status includes at least one of determining a location stamp from a location determination circuit associated with the mobile device, determining a timestamp from a clock associated with the mobile device, determining a severity score from a user input at the user interface, and storing the instantaneous user health status in a data store associated with the mobile device.)


As per Claim 8, Kagen, Johnson and Blants et al. teach the method according to claim 5, wherein step b) comprises storing said signaling information on said sharing server in an anonymous and non-traceable way (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; administering by a user interface associated with a mobile device a virtual questionnaire;  automatically by a processor associated with the mobile device determining an instantaneous user health status in response to the virtual questionnaire;  and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence, wherein determining the instantaneous user health status includes at least one of determining a location stamp from a location determination circuit associated with the mobile device, determining a timestamp from a clock associated with the mobile device, determining a severity score from a user input at the user interface, and storing the instantaneous user health status in a data store associated with the mobile device.)
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 10, Kagen, Johnson and Blants et al. teach the method according to claim 5, wherein step c) comprises showing on said map an indicator symbol corresponding to said signaling information (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; In the particular interface 500 illustrated in FIG. 5B, overlay 503b may additionally or alternatively comprise an animated vector map created and developed by application 110, such as a wind map, that may also be used as a background for an overlay of other pollen, mold spore, weather, and environmental data.  In this example, each particle in the animated system is assigned a color based upon a reference table obtained from a second set of environmental data (specifically, allergen data), as described in more detail below.  The particles constituting animated overlay 503b may be colorized to reflect the relative risks of experiencing said medical conditions; for example, white for absent, green for low, yellow for moderate, orange for high, and red for very high.  Additionally or alternatively, the particles constituting animated overlay 503b 
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 11, Kagen, Johnson and Blants et al. teach the method according to claim 10, wherein step c) comprises showing said indicator symbol on said map substantially at said place where said symptom was detected as specified in said signaling information (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; In the particular interface 500 illustrated in FIG. 5B, overlay 503b may additionally or alternatively comprise an animated vector map created and developed by application 110, such as a wind map, that may also be used as a background for an overlay of other pollen, mold spore, weather, and environmental data.  In this example, each particle in the animated system is assigned a color based upon a reference table obtained from a second set of environmental data (specifically, allergen data), as described in more detail below.  The particles constituting animated overlay 503b may be colorized to reflect the relative risks of experiencing said medical conditions; for example, white for absent, green for low, yellow for moderate, orange for high, and red for very high.  Additionally or alternatively, the particles constituting animated overlay 503b may be colorized to reflect severity or concentration of one or more of pollen, mold spore, weather, and environmental data.  For example, each color may correspond to a particular range of pollen concentration.).
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 12, Kagen, Johnson and Blants et al. teach the method according to claim 11, wherein step c) comprises, upon manual selection of said indicator symbol, showing on said display of said further mobile device a pop-up menu containing said signaling information (see Kagen paragraphs 11-12, 68, 73 and 79, Claim 1 and Figures 3-5; interface 400 may present the user with a list of 
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 13, Kagen, Johnson and Blants et al. teach the method according to claim 1, further comprising entering said objective information and said subjective information relating to said detected respiratory difficulty symptom in a therapeutic diary of said person, stored on said mobile device, said therapeutic diary comprising a temporally ordered list of respiratory difficulty symptoms detected by said person and recorded on said mobile device (see Kagen paragraphs 11-12, 73 and 79, Claim 1 and Figures 3-5; administering by a user interface associated with a mobile device a virtual questionnaire;  automatically by a processor associated with the mobile device determining an instantaneous user health status in response to the virtual questionnaire;  and presenting by a display associated with the mobile device a visualization indicative of a likelihood of a symptom occurrence, wherein determining the instantaneous user health status includes at least one of determining a location stamp from a location determination circuit associated with the mobile device, determining a timestamp from a clock associated with the mobile device, determining a severity score from a user input at the user interface, and storing the instantaneous user health status in a data store associated with the mobile device.)
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 14, Claim 14 is directed to a communication system for providing information indicative of concentration of at least one allergen in the environment. Claim 14 recites the same or substantially similar limitations as those addressed above for Claim 1 as taught by Kagen, Johnson and Blants et al. Claim 14 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

As per Claim 15, Claim 15 is directed to a non-transitory, computer-readable medium storing a computer program product loadable in the memory of at least one computer. Claim 15 recites the same or substantially similar limitations as those addressed above for Claim 1 as taught by Kagen, Johnson and Blants et al. Claim 15 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 
The obviousness of combining the teachings of Kagen, Johnson and Blants et al. are discussed in the rejection of claim 1, and incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kagen, Johnson and Blants et al. as applied to claims 1-8 and 10-15 above, and further in view of Pub. No.: US 20160085920 A1 to CYRAN.

As per Claim 9, Kagen, Johnson and Blants et al. fail to teach the method according to claim 5, wherein step b) comprises storing said signaling information on said sharing server for a finite time and deleting said signaling information from said sharing server upon expiry of said finite time. 
CYRAN teaches if the time between when the last file transfer started and the current time exceeds the predetermined expiration time, web service determines that the transfer operation meeting this condition has expired and proceeds to remove/delete the corresponding transfer object (see CYRAN paragraph 60).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference CYRAN with the systems/methods as taught by references Kagen, Johnson and Blants et al. with the motivation of setting predetermined expiration time for an individual file transfer, thereby allowing web service to clean up transfer objects and temporary directories for transfer operations (see CYRAN paragraph 61).

Response to Arguments
Applicant’s arguments filed December 10, 2021 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) The Office Action rejects claims 1-15 under 35 U.S.C. § 101. Applicant respectfully traverses the rejections. For example, the claim limitations, read as a whole, amount to significantly more than any alleged abstract idea by improving a technology or technical field. That is, for example, the claimed subject matter offers improvements in providing information indicative of concentration of allergens in an environment where pollen bulletins obtained from data detected by particle measurement devices are not entirely reliable. See at least paras 1-19 of the published specification.
(2) Applicant respectfully submits that the applied references fail to disclose and would not have rendered obvious the combinations of features recited by the claims, wherein Kagen fails to disclose that the subjective information received from the person via the graphical interface of the mobile device includes an indication of a probable cause of the detected respiratory difficulty symptom and Kagen fails to disclose that the shared information relating to the detected symptom are displayed on a map shown by a display of the mobile device of another user.
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more 
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
In response to argument (2), Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner interprets probable cause from the specification as an assumption or opinion to be entered into mobile device. However, Blants et al. teaches  a system for providing air quality analysis to a user of a mobile communication tool, comprising a means for measuring from the user predetermined physiological and dynamic parameters associated with a user; a two way mobile data communication tool for transmitting physiological and dynamic parameters associated with the user using a communication network; a server, coupled to the communication network, for receiving the physiological and dynamic parameters and developing a database for providing feedback including advisory information to the user on the air quality based on the predetermined physiological and dynamic parameters associated with the user measured from the user (see Col 2||56-64 and Claim 18). Also Kagen paragraph 73, teaches the user sharing via e.g. his social media account his display providing information indicative of concentration of at least one allergen in the environment; said display shared by the user can also comprise the map in Figure 5a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20090322513 A1 to Hwang et al.: This invention relates to a system and method of measuring and reporting the physiological parameters of a person on a continuous basis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.B.W/Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626